              Case 4:19-cv-02935-HSG Document 106 Filed 02/12/20 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Elissa M. Roberts
                                                     )            4:19-cv-02935
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF
             v.
                                                     )   ATTORNEY PRO HAC VICE
 6                                                   )
     Bloom Energy Corporation, et al.                    25'(5
                                                     )   (CIVIL LOCAL RULE 11-3)
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Nicholas I. Porritt                   , an active member in good standing of the bar of
 9    the District of Columbia     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: James Everett Hunt                           in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Adam M. Apton                           an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      1101 30th Street NW, Suite 115                      388 Market Street, Suite 1300
14    Washington, D.C. 20007                              San Francisco, CA 94111
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (202) 524-4290                                      (415) 373-1671
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    nporritt@zlk.com                                    aapton@zlk.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 457611       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 02/11/20                                               Nicholas I. Porritt
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Nicholas I. Porritt                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the
                                                              he party.

28   Dated:
                                                               UNITED
                                                                    D STATES DISTRICT JUDGE Oc
                                                                                            October
                                                                                             cto
                                                                                              tobe
                                                                                                ber 20
                                                                                                    2012

     PRO HAC VICE APPLICATION & ORDER
       Case 4:19-cv-02935-HSG Document 106 Filed 02/12/20 Page 2 of 2




     Ih(8B0hJ1h hh;2hC)TAhK3h]9*h <Y]X<"]hL4hMDcG=h NdU^h O5hRS+FZ 
                      _8,h >[bW?%`hO6h PEeH ?hVh'Q#\h:-V.!fh $/Va@7gh &9ah




 |0T UOE$,\-.[P}~6/ j] 7 pw   x ^ lq^8 _0%g`yAVhr&aQW'
  l ov()9!:Dns; y it b1Jzjc H<2< Kd3L*=4 "BXke +M>Y?Z#@uNf
                                   Fll4 {^5R^GmC IS| v




                                                                        'Ð*H«¸n|ÌÐ+fIJ_
                                                                    w k-ÉKÐgLMÆ¹Ð¬Ç8­<o9NDÐ}Í
                                                                   .~OÐ/ EÐ/bËPFÐ¹hQÐ®I0xÐºip¯
                                                                   Æ»Ð1¼Ð½hRÐqÅ ÌÐ`Ð,2°iud¾
                                                                      # ÐÐ%S: Æ3 ÎÐÐ Ð



                                                                   
                                                                   ÏÐ    
                                                                        !yT¡vÐaÐ¿jUÐÈ©À




                                                                          !  !!  ! !  




&¢ÐÆV±Ár²ÐÐ=>Wª³ÐzX4´YÐ?Â-@ÃÐÄkXÐ$ " Ð-£Ð(Y;Y¤µhsÐ)cAZÐ5ÁÐÐ¥Ð[6t{
                                  \l]¦¶N¦ÊtB^·GCm7§ ¨e Ð
